EXHIBIT SUBSIDIARIES OF REGISTRANT Big Planet, Inc., a Delaware corporation First Harvest International, LLC, a Utah limited liability company Jixi Nu Skin Vitameal Co., Ltd., a Chinese corporation Niksun Acquisition Corporation, a Delaware corporation NSE Korea, Ltd., a Korean corporation NSE Products, Inc., a Delaware corporation Nu Family Benefits Insurance Brokerage, Inc., a Utah corporation Nu Skin (China) Daily-Use and Health Products Co., Ltd., Chinese company Nu Skin (Malaysia) Sdn. Bhd., a Malaysian corporation Nu Skin (Shanghai) Management Co., Ltd., a Chinese corporation Nu Skin Argentina, Inc., a Utah corporation with an Argentine branch Nu Skin Asia Investment, Inc., a Delaware corporation Nu Skin Belgium, NV, a Belgium corporation Nu Skin Brazil, Ltda., a Brazilian corporation Nu Skin Canada, Inc., a Utah corporation Nu Skin Chile, Inc., a Utah corporation Nu Skin Chile, S.A., a Chilean corporation Nu Skin Columbia, Inc., a Delaware corporation Nu Skin Costa Rica, a Costa Rican corporation Nu Skin Eastern Europe Ltd. A Delaware corporation Nu Skin El Salvadore S.A. de C.V., an El Salvadore corporation Nu Skin Enterprises (Thailand), Ltd., a Delaware corporation Nu Skin Enterprises (Thailand), Ltd., a Thailand corporation Nu Skin Enterprises Australia, Inc., a Utah corporation Nu Skin Enterprises Hong Kong, Inc., a Delaware corporation Nu Skin Enterprises India Private Ltd., an Indian corporation Nu Skin Enterprises New Zealand, Inc., a Utah corporation Nu Skin Enterprises Philippines, Inc., a Delaware corporation with a Philippines branch Nu Skin Enterprises Poland Sp. z.o.o., a Polish corporation Nu Skin Enterprises RS, Ltd., a Russian limited liability company Nu Skin Enterprises Singapore Pte. Ltd., a Singapore corporation Nu Skin Enterprises South Africa (Proprietary) Limited Nu Skin Enterprises Ukraine, LLC, a Ukrainian limited liability company Nu Skin Enterprises United States, Inc., a Delaware corporation Nu Skin Enterprises, SRL, a Romanian corporation Nu Skin France, SARL, a French limited liability company Nu Skin Germany, GmbH, a German limited liability company Nu Skin Guatemala, S.A., a Guatemalan corporation Nu Skin Honduras, S.A., a Honduras corporation Nu Skin International Management Group, Inc., a Utah corporation Nu Skin International, Inc., a Utah Corporation Nu Skin Islandi ehf, an Iceland private limited liability company Nu Skin Israel, Inc, a Delaware corporation Nu Skin Italy, Srl, an Italian corporation Nu Skin Japan Company Limited, a Japanese corporation Nu Skin Japan, Ltd., a Japanese corporation Nu Skin Malaysia Holdings Sdn. Bhd., a Malaysian corporation Nu Skin Mexico, S.A. de C.V., a Mexican corporation Nu Skin Netherlands, B.V., a Netherlands corporation Nu Skin New Caledonia EURL, a French corporation Nu Skin Norway AS, a Norwegian corporation Nu Skin Poland Sp. z.o.o., a Polish corporation Nu Skin Scandinavia A.S., a Denmark corporation Nu Skin Taiwan, Inc., a Taipei Branch Nu Skin Taiwan, Inc., a Utah corporation Nu Skin Turkey Cilt Bakimi Ve Besleyici Urunleri Ticaret Limited Sirketi Nu Skin U.K., Ltd., a United Kingdom corporation Nu Skin Venezuela, a Venezuela corporation NuSkin Pharmanex (B) Sdn Bhd, a Brunei corporation Nutriscan, Inc., a Utah corporation Pharmanex (Huzhou) Health Products Co., Ltd., a Chinese corporation Pharmanex Electronic-Optical Technology (Shanghai) Co., Ltd., aChinese corporation Pharmanex License Acquisition Corporation, a Utah Corporation Pharmanex, LLC, a Delaware limited liability company PT. Nu Skin Distribution Indonesia, an Indonesian corporation PT. Nusa Selaras Indonesia, an Indonesian corporation The Nu Skin Force for Good Foundation, Business Trust
